Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-12, drawn to a board.
Group II, claim 21, drawn to a method of producing a board (claim considered independent if elected).
	In this case, there is no unity of invention because the CN102597387A and CN201144497 references show that at least independent claim 1 is not patentable over the prior art, as the cited references teach such claim limitations as shown in the 11/5/2019 ISA Written Opinion.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species of groove
Species GI	Figs. 2-11, representing a dove/swallow-tail  
Species GII	Fig. 14, representing a T-shaped groove
Species GIII	Fig. 15, representing a cross-shaped groove

Species of frame structure
Species FI	Fig. 2
Species FII	Fig. 3
Species FIII	Fig. 4
Species FIV	Fig. 5
Species FV	Fig. 6
Species FVI	Fig. 7
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. 
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical feature, each species having the special technical feature represented in each of the identified respective figures. 
During a telephone conversation with Mathhew Himmich on 2/3/2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-12, and species GI and FI. 
Affirmation of this election must be made by applicant in replying to this Office action. Claim 21 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to the non-elected invention of Group II.

In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: 
COMPOSITE FIREPROOF BOARD AND METHOD OF PROCESSING AND PREPARING THE SAME

Claim Objections
Claim 1 is objected to because “board comprising a structure comprising” should be, for example, --board comprising--, or --board, the board comprising-- at least because “comprising” is an open limitation, and as such, the limitation as recited allows for the board to have additional structure beyond the recited “structure”  
Claim 2 is objected to because “the at least one hole is provided on the frame, and” should be deleted, as claim 1 already recites that the frame is “provided with at least one through hole”, it being necessarily the case that said hole provided is provided “on” the frame.   

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: those in which A-J follows the character.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Muller-Hartburg (6,260,326) in view of Daniels (9,027,296), and either VonDross (9,016,019) or Gerst (2010/0012011).
1.	Muller-Hartburg (Figs. 17-18, and 22) discloses a composite fireproof board (“A floor tile or wall tile in the form of a panel”, abstract) comprising:
 from bottom to top, a bottom layer (the bottom layer of the “sandwich”; “A variant is obtained if the frame has a sandwich-like structure”, col. 11, lines 13-23), a lower reinforcement mesh layer (7, “A lattice 7 is used on that side of the frame 2 which faces the filling 3, which lattice extends over the entire 
Muller-Hartburg does not expressly disclose an upper reinforcement mesh layer or holes through the frame. Daniels discloses that it is old in the art to have lower and upper reinforcement mesh layers (col. 19, lines 7-24). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include an upper reinforcement mesh layer for strength. VonDross (“the panels and truss-web components of truss-module comprising connecting member elements including various configured projections, indentations and/or holes thereon allowing concrete material to be formed in, above, below, to the sides”, col. 14, lines 17-26) and Gerst (“adhesive disposed between the joint support 38 and the primary and secondary frame members 12, 22 may flow or ooze through the joint holes 46 when the joint support 38 is pressed against the primary and secondary frame members 12, 22 before the adhesive cures…the adhesive oozing through the holes 46 acts as a rivet or other mechanical fastener”, para. 71) both discloses that it is old in the art to locate holes through a “frame” (90 and 38, respectively) to help hold the frame to flowing material to be cured. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include holes through the Muller-Hartburg frame to better lock the frame to the filling 3. 



3.	Muller-Hartburg in view of Daniels and either VonDross or Gerst discloses the composite fireproof board according to Claim 1, VonDross and Gerst further disclosing the axial direction of the hole (Figs. 13 and 2, respectively) is substantially parallel to the surface of the composite fireproof board because VonDross and Gerst disclose the axial direction of the hole (Figs. 13 and 2, respectively) substantially perpendicular to the surface of the “frame” as defined, and as such, a Muller-Hartburg in view of Daniels and either VonDross or Gerst hole being so oriented therefore being substantially parallel to the surface of the composite fireproof board. The holes are not in the groove. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the holes to be in the groove so that the Muller-Hartburg filler can penetrate further into the frame by starting at the groove deepest point instead of the planar frame wall.   

4.	Muller-Hartburg in view of Daniels and either VonDross or Gerst discloses the composite fireproof board according to Claim 1, Muller-Hartburg further disclosing the organic material comprises plastic or wood, col. 10, line 10). 

5.	Muller-Hartburg does not expressly disclose the claimed middle layer thicknesses range. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the middle layer thicknesses in this range for core strength.

6.	Muller-Hartburg does not expressly disclose the claimed bottom/surface layer thickness range or that they are inorganic fireproof materials. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the layers in this thicknesses range for layer strength and inorganic fireproof materials such as, for example, drywall, for fire protection. 

7.	Muller-Hartburg in view of Daniels and either VonDross or Gerst discloses the composite fireproof board according to Claim 1, Muller-Hartburg further disclosing the inorganic fireproof material comprises magnesite material (claim 9). 

8.	Muller-Hartburg in view of Daniels and either VonDross or Gerst discloses the composite fireproof board according to Claim 1, Muller-Hartburg further disclosing the lower reinforcement mesh layer and the upper reinforcement mesh layer are made of “steel or glass fiber lattice or a plastics lattice”, col. 11, line 20. 

9.	Muller-Hartburg does not expressly disclose the lower reinforcement mesh layer and the upper reinforcement mesh layer have the claimed grid size. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for Muller-Hartburg to have the claimed lower and upper reinforcement mesh layer grid size for a better hold in the filler, the claimed grid size having such positive characteristic. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Muller-Hartburg in view of Daniels and either VonDross or Gerst and in further view of Meyers (2010/0288685). 
. 
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Muller-Hartburg in view of Daniels and either VonDross or Gerst and in further view of Dossche (2015/0337543).
11.	Muller-Hartburg does not expressly disclose a skin layer is further disposed on the surface layer, the skin layer comprising specific claimed skins. Dossche discloses a “plastic film” (“melamine resin”, para. 18) skin layer 21 disposed on a surface layer 20. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further dispose the plastic film layer on the Muller-Hartburg sandwich top layer to act as a “protective overlay”, para. 18. 
12.	Muller-Hartburg does not expressly disclose a balancer layer is further disposed below the bottom layer, the balancer layer comprising one of a impregnated paper, a wood plate, a bamboo plate, cork wood, or foamed plastic. Dossche discloses a balancer layer 40 is disposed below a bottom layer, the balancer layer comprising foam, cork, or paper, para. 17. It would have been obvious to one 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J KENNY whose telephone number is (571)272-9951.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL J KENNY/               Examiner, Art Unit 3633   

/BRIAN E GLESSNER/               Supervisory Patent Examiner, Art Unit 3633